IN THE SUPREME COURT OF THE STATE OF NEVADA


                   SCOTT D. SEXTON; AND SONIA L.                        No. 66846
                   SEXTON,
                   Appellants,
                   vs.
                   VSD 4 LLC,                                               FILED
                   Respondent.
                                                                            MAR 0 7 2016
                                                                            TRACIE K. LINDEMAN
                                                                         CLERK OF SUPREME COURT

                                                                             DEPUTY CLERK




                                        ORDER DISMISSING APPEAL

                              Pursuant to the stipulation of the parties, and cause
                   appearing, this appeal is dismissed. Costs and attorney fees shall be
                   borne according the parties' settlement agreement.
                              It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY:   \Wadi t UmoLvvv._
                   cc: Hon. Scott N. Freeman, District Judge
                        Gunderson Law Firm
                        McDonald Carano Wilson LLP/Reno
                        Washoe District Court Clerk




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (01-1947 repetm

                                                                                    itc-o7iLico